UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DONALD J. POTTER,

                                 Plaintiff,

                     -against-
                                                                19-CV-10519 (CM)
PORT JERVIS POLICE DEPARTMENT;
POLICE OFFICER ANDREW HANIUK,                                   CIVIL JUDGMENT
SHIELD NO. 0037; POLICE OFFICER
CHRISTOPHER MEHEDIN, SHIELD NO.
12771,

                                 Defendants.

         Pursuant to the order issued February 3, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), with prejudice as to the Port Jervis Police Department

and without prejudice as to Officers Hanieuk and Mehedin. The Court declines, under 28 U.S.C.

§ 1367(c), to exercise supplemental jurisdiction over any state law claims that Plaintiff may be

asserting.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:       February 3, 2020
             New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge
